Name: Decision No 1/96 of the Association Council association between the European Communities and their Member States, of the one part, and Romania, of the other part of 22 July 1996 concerning the export of ferrous scrap from Romania to the Community
 Type: Decision
 Subject Matter: deterioration of the environment;  tariff policy;  European construction;  international trade;  Europe
 Date Published: 1996-09-18

 Avis juridique important|21996D0918(01)Decision No 1/96 of the Association Council association between the European Communities and their Member States, of the one part, and Romania, of the other part of 22 July 1996 concerning the export of ferrous scrap from Romania to the Community Official Journal L 236 , 18/09/1996 P. 0045 - 0046DECISION No 1/96 OF THE ASSOCIATION COUNCIL association between the European Communities and their Member States, of the one part, and Romania, of the other part of 22 July 1996 concerning the export of ferrous scrap from Romania to the Community (96/549/Euratom, ECSC, EC) THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 11 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States of the one part and Romania of the other part (1), hereinafter referred to as 'the Agreement`, which entered into force on 1 February 1995, met on 4 and 5 March 1996 to discuss the progressive elimination of Romania's export restrictions on ferrous scrap to the Community, in accordance with the provisions of Article 14 and Annex IX of the Agreement;Whereas the Contact Group, at its meeting on 4 and 5 March 1996, recalled that all export restrictions on ferrous scrap listed in Annex IX of the Agreement should be eliminated by the end of the fifth year after the entry into force of the Agreement and noted Romania's decision to liberalize the export restrictions progressively in 1996 and 1997;Whereas the Association Council established under Article 106 of the Agreement agrees that the Contact Group's recommendations should be confirmed by means of a Decision of the Association Council,HAS DECIDED AS FOLLOWS:Article 1 1. In accordance with Article 14 of the Agreement, quantitative restrictions on exports of ferrous scrap listed in Annex IX and any measures having equivalent effect, shall be abolished at the latest by the end of the fifth year after the entry into force of the Agreement, that is to say by 31 December 1997.2. Romania will liberalize progressively the export restrictions relating to ferrous scrap listed in Annex IX. It will therefore permit the export of these products to the Community within the following quantitative limits: 100 000 tonnes in 1996 and 250 000 tonnes in 1997. Romania will introduce the necessary national measures to implement the quantitative limit for 1996 as soon as possible. It will be open from 1 August 1996.3. The Romanian authorities will notify the Community of the internal measures taken to implement this progressive liberalization and will send the Community details of the export licences issued and of exports at six-monthly intervals with an initial interim report three months after the opening of the 1996 quantitative limit. The Contact Group will periodically review the progressive liberalization of the export restrictions and, where appropriate, make further recommendations to the Association Committee or Association Council.4. The Association Council notes that a Commission-funded study on the scrap situation in Romania is underway.Article 2 Any notices to be given to the Community hereinunder shall be given to the Commission of the European Communities (DG I/D/2 and DG III/C/2).Article 3 This Decision shall be binding on both the Community and Romania which shall take the measures necessary to implement it.This Decision shall enter into force on the date of signature.Done at Brussels, 22 July 1996.For the Association CouncilThe PresidentT. MELESCANU(1) OJ No L 357, 31. 12. 1994, p. 2.